 

 

 

 

 

 

 

 

USDC SDN¥ i

DOCUMENT onl

BURSGRE FISHER?)

por a seatwencone™ conser eae cee O USES i

DATE PLE DER ~+-7-ontge=
888 SEVENTH AVENUE fr ROT EY 1TZCHAK KOPEL
NEW YORK, NY 10019 Tel: 646.837.7127
www.bursor.com Fax: 212.989.9163

kopel@bursor.com

 

December 16, 2019

Via ECF and FedEx RDERED:

 

 

The Honorable George B. Daniels
S.D.J.
United States District Court for the Southern District of New York af Daniels, U. an’
500 Pearl Street DEC 1 7 2019
New York, New York 10007 Dated:

 

Re: = Parker y. United Industries Corp., Case No. 17-cv-05353-GBD, Letter re: Motion for
Materials to be Filed Under Seal

Dear Judge Daniels:

I represent Plaintiff in the above-captioned matter. Pursuant to Rule I.D of Your Honor’s
Individual Practices and Paragraph V.1 of the Stipulated Protective Order signed by the Court on
October 5, 2017 (ECF No. 15),' I respectfully request to file under seal (1) the confidential
portions of Exhibits 7, 20, 31, 82, and 86 of the 12/16/19 Declaration of Yitzchak Kopel in
support of Plaintiff's reply memorandum of law in support of summary judgment, Plaintiff's
reply memorandum of law in support of Plaintiff's motion to preclude the expert testimony of
Dr. Denise Martin, Plaintiff's reply memorandum of law in support of Plaintiff’s motion to
preclude the expert testimony of Dr. William A. Donahue, Jr., and Plaintiff's response to
Defendant’s unauthorized class certification brief, (2) the portions of Plaintiff's reply
memorandum of law in support of Plaintiff's motion for summary judgment that quote or
reference documents and/or deposition testimony previously designated by the parties as
“confidential” or “highly confidential,”, (3) the portions of Plaintiff's reply memorandum of law
in support of Plaintiff's motion to preclude the expert testimony of Dr. Denise Martin that quote
or reference documents and/or deposition testimony previously designated by the parties as
“confidential” or “highly confidential,”, (4) the portions of Plaintiff's reply memorandum of law
in support of Plaintiff's motion to preclude the expert testimony of Dr. William A. Donahue, Jr.
that quote or reference documents and/or deposition testimony previously designated by the
parties as “confidential” or “highly confidential,”, and (5) the portions of Plaintiff's response to
Defendant’s unauthorized class certification brief that quote or reference documents and/or
deposition testimony previously designated by the parties as “confidential” or “highly
confidential.”

 

' Specifically, Section V.1 of the Protective Order states, “If a party files or seeks to file with the Court
material that another party has designated “Confidential” or “Highly Confidential” under this Order, the
filing party shall simultaneously file an ex parte application to seal the records that references this Order
and that specifically sets forth the terms of this paragraph. In doing so, the filing party shall only seek to
file under seal the portion of such material that is “Confidential” or “Highly Confidential.”

 
BURSORAXFISHER Pace 2

These documents and deposition testimony contain information that the parties have
designated as “Confidential” or “Highly Confidential” under the Stipulated Protective Order.
Plaintiff therefore seeks to file the above documents under seal in accordance with his
obligations under the Court’s Protective Order.

I have attached herewith one full unredacted set of the documents that were filed earlier
today with redactions as Appendices A-E:

Appendix A:

Appendix B:

Appendix C:

Appendix D:

Appendix E:

Plaintiff's Reply Memorandum of Law in Support of Summary
Judgment

Exhibits 7, 20, 81, 82, and 86 to the 12/16/19 Kopel Decl.
(Defendant has designated these portions of deposition testimony
and documents as “confidential” or “highly confidential’)

Plaintiff's Reply Memorandum of Law in Support of his Motion to
Preclude the Expert Testimony of Dr. Denise Martin

Plaintiff’s Reply Memorandum of Law in Support of his Motion to
Preclude the Expert Testimony of Dr. William A. Donahue, Jr.

Plaintiff’s Response to Defendant’s Unauthorized Class
Certification Brief

Very truly yours,

Up Kee

Yitzchak Kopel

CC: All counsel of record (via ECF)

 

 
